UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009. []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52512 BLS Media, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5874196 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1683 Duarte Drive, Henderson, Nevada (Address of principal executive offices) (Zip Code) (702) 450-2163 (Registrant's Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Act: Common Stock, Par Value $.001 (Title of Class) Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.oYesx No Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.oYes xNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). x Yes oNo The aggregate market value of the registrant's shares of common stock held by non-affiliates of the registrant on June 30, 2009, based on $0.10 per share, the last price at which the common equity was sold by the registrant as of that date, was $51,550. As of April 12, 2010, there were 4,515,500 shares of the issuer's $.001 par value common stock issued and outstanding. Documents incorporated by reference. There are no annual reports to security holders, proxy information statements, or any prospectus filed pursuant to Rule 424 of the Securities Act of 1933 incorporated herein by reference. 1 FORWARD-LOOKING STATEMENTS In addition to historical information, this report contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. The forward-looking statements are not historical facts but rather are based on current expectations, estimates and projections about our business and industry, and our beliefs and assumptions. Words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “will” and variations of these words and similar expressions identify forward-looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, many of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements. These risks and uncertainties include, but are not limited to, those described in Item1 “Risk Factors” and elsewhere in this report. Forward-looking statements that were believed to be true at the time made may ultimately prove to be incorrect or false. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. Given these risks and uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. PART I Item 1. Business. Our Background.We were incorporated in Nevada on October 31, 2006, as BLS Media, Inc. Our Business. We are a full service video production and media relations company that specializes in providing customized video production services, public relations services and copy editing services to businesses.We believe that, based on our management’s experience, that we will be able to understand our clients’ needs and tailor video production services, public relations services and copy editing services to satisfy our clients’ business requirements. We intend to market our services in the Las Vegas area by means of personal contacts of our management as well as targeting businesses that visit Las Vegas for various industry conventions. As Las Vegas hosts several large conventions throughout the year, we believe those conventions provide a large population of potential clients who need that services that we offer. Video Production Services. We offer full video production services from concept to finished program. We consult with the client to define the client’s goals and objectives, plan an approach, and produce video segments that fit the client’s audience needs.We combine marketing strategy with visual creativity to produce high quality film or video productions. We offer video production services including: · Corporate Video Services.For corporate marketing, we specialize in designing video for internal corporate communications. Our unique approach of creating at maximizingthe ease, use, and impact of the video for the busy professional. · Performance Arts Video Services.For artists, we specialize in creating mini-documentaries for broadcast as well as use for promotional, funding, and booking uses. The mini-documentary format gives artists a chance to tell their story in an exciting new way. We offer the following pre-production, production, and post-production services to meet the clients’ specific needs: · Pre-production. During this stage, we become well acquainted with the clients’ specific goals before the taping begins.We will walk through the concept creation, writing, casting, researching, and any other preparation items the client will need for the actual production stage. · Production.During the actual production, we will provide professional filming or videotaping services in order to prepare for the last stage. · Post-production.During this stage, we will include graphics, animations, audio mixing, and editing to bring the clients’ project to perfection. Since producing is not a “one size fits all” process, we will provide an experienced producer to supervise your project through all three steps.We also maintain a diverse pool of professionals from which to draw when needs for writers, actors, editors, directors, producers, talent consultants, and others, arise. 2 Public Relations Services. We intend to provide our public relations services under the trade name “Positively PR”. We believe positive public relations can have a major impact on a client’s business or organization.We will help our clients to build name recognition, and, in doing so, create a precise, first-rate image of your company. Our public relations services offer media/client services including: · create specific and strategic media plans according to client needs and adhering to a strict and detailed timeline; · identify and focus on client’s target market; · identify media outlets integral to obtaining positive public relations · develop media kits; · create a newsletter if desired; · create and disseminate of press releases to the appropriate media outlets; · coordinate media interviews; · prepare key individuals in client’s company for press interviews; · create and organize special events; · research and pitch editorial opportunities and guest columns; · create sponsorship opportunities if desired; and · coordinate community involvement. We believe the key to public relations is to obtain the right kind of publicity in order to enhance your other marketing and advertising efforts.When a favorable story emerges via print or visual media, the client’s audience will see that the client’s company is reliable, trustworthy, and worthwhile.Furthermore, utilizing copies of the positive media can serve as very influential marketing tools.Including this positive publicity in all of the client’s materials will immensely boost the client’s credibility and give the client’s business or organization a positive public perception. Copy Editing and Proofreading Services. We intend to provide our copy editing and proofreading services under the trade name “Get it Write!”. We offer our copy editing and proofreading services to fine-tune our clients’ written materials. Our copy editing and proofreading services include: · basic proofreading and copy-editing; · proofreading and copy-editing with needed rewrites; and · extensive rewriting. Our experienced staff treats each individual piece of writing with care and attention to detail. We provide our clients with useful feedback in a timely manner. 3 Our Target Markets and Marketing Strategy.We believe that our primary target market will consist of small and medium sized businesses that wish to outsource their video production services, public relations services and copy editing services to third parties. In addition to small and medium sized businesses, we believe another potential target market will be providing our services to large companies that participate in Las Vegas conventions. We intend promote our services by means of relationship-building with potential clients, trade magazine articles and advertisements, reputation and word of mouth. We also intend to attend industry events to build relationships with potential clients for our services. Our marketing initiatives will include: · research small to medium size businesses that are located near our current accounts in California; · develop and print sales and marketing materials including brochures and cards; and · initiate direct contact with those potential customers. Growth Strategy. Our objective is to become one of the dominant providers of video production and media relations services in the Las Vegas area.Our strategy is to provide clients with exceptional personal service and high quality production services. Key elements of our strategy include: · increase our relationships with businesses; · increase our relationships with third party providers of digital products and services; · continue and expand our website; · provide additional services for businesses and consumers; · pursue relationships with joint venture candidates. We will attempt to establish joint ventures with companies that will support our business development; and · expand operations into California. Our Website. Our website is located at www.blsmedia.com. Our current website displays contact information and provides a general description of the services that we provide as well as our production capabilities.We anticipate that our website will be developed to allow potential customers to acquaint themselves with our portfolio of prior productions. Our Competition. The video production and media relations industry in the United States is highly competitive. We compete with a substantial number of advertising agencies, general production companies, and public relations firms. We also have competition from small fragmented video production and public relations firms that operate in the same geographic areas as we do. The major competitive factors in our business are the quality of customer service, the quality of finished products and price. Our ability to compete effectively in providing customer service and quality finished products is primarily dependent on the level of sophistication and creativity of our products, the availability of equipment and the ability to perform the services with speed and accuracy. We believe we will be able to compete effectively in all of these areas. Many of our competitors have greater financial resources than we have, enabling them to finance acquisition and development opportunities, to pay higher prices for the same opportunities or to develop and support their own operations. In addition, many of these companies can offer bundled, value-added or additional services not provided by us, and may have greater name recognition.These companies might be willing to sacrifice profitability to capture a greater portion of the market for similar products and services, or pay higher prices than we would for the same expansion and development opportunities.Consequently, we may encounter significant competition in our efforts to achieve our internal growth objectives. We cannot guaranty that we will be able to compete effectively in this industry. 4 Our Intellectual Property.We do not presently own any copyrights, patents, trademarks, licenses, concessions or royalties. We intend to protect various words, names, symbols, and devices that are used with goods produced by us through the use of trademarks, and our services through the use of service marks. We may file trademark applications for “Positively PR” and “Get It Write!” with the US Patent and Trademark Office to protect those service marks. In the event that we file those applications, we cannot guaranty we will receive such trade or service mark protection. We own the Internet domain name www.blsmedia.com. Under current domain name registration practices, no one else can obtain an identical domain name, but someone might obtain a similar name, or the identical name with a different suffix, such as “.org”, or with a country designation. The regulation of domain names in the United States and in foreign countries is subject to change, and we could be unable to prevent third parties from acquiring domain names that infringe or otherwise decrease the value of our domain names. Our success may depend in part upon our ability to preserve our trade secrets, obtain and maintain patent protection for our technologies, products and processes, and operate without infringing the proprietary rights of other parties. However, we may rely on certain proprietary technologies, trade secrets, and know-how that are not patentable. Although we may take action to protect our unpatented trade secrets and our proprietary information, in part, by the use of confidentiality agreements with our employees, consultants and certain of our contractors, we cannot guaranty that: · these agreements will not be breached; · we would have adequate remedies for any breach; or · our proprietary trade secrets and know-how will not otherwise become known or be independently developed or discovered by competitors. We cannot guaranty that our actions will be sufficient to prevent imitation or duplication of either our services or business methods by others or prevent others from claiming violations of their intellectual property rights. Government Regulation. We are subject to federal, state and local laws and regulations generally applied to businesses, such as payroll taxes on the state and federal levels. We believe that we are in conformity with all applicable laws in all relevant jurisdictions. We do not believe that we have not been affected by any of the rules and regulations specified in this section. Research and Development.We are not currently conducting any research and development activities. We do not anticipate conducting such activities in the near future. Employees.As of April 12, 2010, we have no employees other than our officers. We anticipate that we will not hire any employees in the next six months, unless we generate significant revenues. From time-to-time, we anticipate that we will use the services of independent contractors and consultants for the various services that we provide, if our existing staffing levels are not adequate to furnish such services.We will determine when and whether to add to our staff or supplement it by means of independent contractors in the event that we obtain additional contracts for services.We anticipate that we would engage independent contractors on a flat fee basis. Facilities. Our executive, administrative and operating offices are located at 1683 Duarte Drive, Henderson, Nevada, 89014. Brittany Prager, our president, secretary and one of our directors, provides approximately 200 square feet of office space to us at no charge. Our financial statements reflect, as occupancy costs, the fair market value of that space, which is approximately $200 per month. That amount has been included in the financial statements as additional capital contribution by Ms. Prager. We do not have a written lease or sublease agreement with Ms. Prager. We believe that our facilities are adequate for our needs and that additional suitable space will be available on acceptable terms as required. We do not own any real estate. 5 Item 1A. Risk Factors. Investing in our common stock involves a high degree of risk. Any potential investor should carefully consider the risks and uncertainties described below before purchasing any shares of our common stock. The risks described below are those we currently believe may materially affect us. Risks Related to our Business: We have a limited operating history upon which an evaluation of our prospects can be made. We were incorporated in October 2006. Our lack of operating history makes an evaluation of our business and prospects very difficult. Our prospects must be considered speculative, considering the risks, expenses, and difficulties frequently encountered in the establishment of a new business. We cannot be certain that our business will be successful or that we will generate significant revenues. We need to raise additional capital to market our products and services. Our failure to raise additional capital will significantly affect our ability to fund our proposed marketing activities. We are currently not engaged in any sophisticated marketing program to market our services because we lack sufficient capital and revenues to justify the expenditure. We need to raise additional capital to spend more funds on marketing and promotion. We do not know if we will be able to acquire additional financing at commercially reasonable rates. Our failure to obtain additional funds would significantly limit or eliminate our ability to fund our sales and marketing activities. We have incurred a net loss since inception and expect to incur net losses for the foreseeable future. As of December 31, 2009, our net loss since inception was $173,592. We expect to incur significant operating and capital expenditures and, as a result, we expect significant net losses in the future. We will need to generate significant revenues to achieve and maintain profitability. We may not be able to generate sufficient revenues to achieve profitable operations. Because we are a development stage company, we have limited revenues to sustain our operations. We are a development stage company that is currently developing our business. To date, we have only generated very limited revenues. The success of our business operations will depend upon our ability to obtain clients and provides quality services to those clients. We are not able to predict whether we will be able to develop our business and generate significant revenues. If we are not able to complete the successful development of our business plan, generate significant revenues and attain sustainable operations, then our business will fail. We may not be able to compete effectively with other providers that have more resources and experience than we have. Our industry is significantly competitive. We have competitors that provide some or all of the services we provide and who are larger and have more resources than we do. Many of our competitors have significantly greater financial, human and marketing resources than we have. As a result, such competitors may be able to respond more quickly to new trends and changes in customer demands. Such competitors may also be able to devote greater resources to the development, promotion, sale, and support of their services than we do. If we do not compete effectively with current and future competitors, we may be unable to secure new and renewed client contracts, or we may be required to reduce our rates in order to complete effectively. This could result in a reduction in our revenues, resulting in lower earnings or operating losses. 6 Our officers and directors are engaged in other activities that could conflict with our interests. Therefore, our officers and directors may not devote sufficient time to our affairs, which may affect our ability to conduct marketing activities and generate revenues. The individuals serving as our officers and directors have existing responsibilities and may have additional responsibilities to provide management and services to other entities. As a result, conflicts of interest between us and the other activities of those entities may occur from time to time, in that our officers and directors shall have conflicts of interest in allocating time, services, and functions between the other business ventures in which he may be or become involved and our affairs. As a service oriented business, we depend on the efforts and abilities of our management to continue operations. Our management is our only employees with experience relevant to business. Outside demands on our management’s time may prevent them from devoting sufficient time to our operations. In addition, the demands on their time will increase because of our status as a public company.The interruption of the services of our management could significantly hinder our operations, profits and future development, if suitable replacements are not promptly obtained.We do not currently have any executive compensation agreements.We cannot guaranty that our management will remain with us. Our auditors have expressed substantial doubt regarding our ability to continue operations as a “going concern.” Investors may lose all of their investment if we are unable to continue operations and generate revenues, or if we do not raise sufficient funds in this offering. We have recently generated minimal revenues from our operations.In the absence of significant sales and profits, we will seek to raise additional funds to meet our working capital needs principally through the additional sales of our securities.However, we cannot guaranty that we will be able to obtain sufficient additional funds when needed, such as the funds we are attempting to raise in this offering, or that such funds, if available, will be obtainable on terms satisfactory to us.If we do not raise sufficient funds in this offering, we may not be able to continue in business.As a result, our auditors believe that substantial doubt exists about our ability to continue operations. The costs to meet our reporting requirements as a public company subject to the Exchange Act of ’34 will be substantial and may result in us having insufficient funds to operate our business. We will incur ongoing expenses associated with professional fees for accounting and legal expenses associated with being a public company. We estimate that these costs will range up to $50,000 per year for the next few years. Those fees will be higher if our business volume and activity increases.Those obligations will reduce and possibly eliminate our ability and resources to fund our operations and may prevent us from meeting our normal business obligations. 7 Risks Related to Owning Our Common Stock: Our officers, directors and principal shareholders own approximately 88% of our outstanding shares of common stock, allowing these shareholders control matters requiring approval of our shareholders. Our officers, directors and principal shareholders beneficially own, in the aggregate, approximately 88% of our outstanding shares of common stock.Such concentrated control of the company may adversely affect the price of our common stock.Our officers, directors and principal shareholders can control matters requiring approval by our security holders, including the election of directors. We lack a public market for shares of our common stock, which may make it difficult for investors to sell their shares. There is no public market for shares of our common stock. We cannot guaranty that an active public market will develop or be sustained. Therefore, investors may not be able to find purchasers for their shares of our common stock. Should there develop a significant market for our shares, the market price for those shares may be significantly affected by such factors as our financial results and introduction of new products and services. Our common stock may be subject to penny stock regulations which may make it difficult for investors to sell their stock. The Securities and Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in “penny stocks”.Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system).The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the Commission, which specifies information about penny stocks and the nature and significance of risks of the penny stock market.The broker-dealer also must provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer and salesperson in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer's account.In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction.These disclosure requirements may have the effect of reducing the trading activity in the secondary market for a stock that becomes subject to the penny stock rules.If our common stock becomes subject to the penny stock rules, holders of our shares may have difficulty selling those shares. Item 1B. Unresolved Staff Comments. None. Item 2. Properties. Property held by us. As of December 31, 2009 and 2008, we held no real property. We do not presently own any interests in real estate. Our Facilities. Our executive, administrative and operating offices are located at 1683 Duarte Drive, Henderson, Nevada, 89014. Brittany Prager, our president, secretary and one of our directors, provides approximately 200 square feet of office space to us at no charge. Our financial statements reflect, as occupancy costs, the fair market value of that space, which is approximately $200 per month. That amount has been included in the financial statements as additional capital contribution by Ms. Prager. We do not have a written lease or sublease agreement with Ms. Prager. Ms. Prager does not expect to be paid or reimbursed for providing office facilities.We believe that our facilities are adequate for our needs and that additional suitable space will be available on acceptable terms as required. We do not own any real estate. Item 3. Legal Proceedings. There are no legal actions pending against us nor are any legal actions contemplated by us at this time. Item 4. Submission of Matters to Vote of Security Holders. Not applicable. 8 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information. In September 2007, our common stock became eligible for quotation on the Over-the-Counter Bulletin Board under the symbol “BLSM”. As of April 12, 2010, no shares of our common stock have traded. Reports to Security Holders. We are a reporting company with the Securities and Exchange Commission, or SEC.The public may read and copy any materials filed with the Securities and Exchange Commission at the Security and Exchange Commission’s Public Reference Room at treet, N.E., Washington, D.C. 20549. The public may also obtain information on the operation of the Public Reference Room by calling the Securities and Exchange Commission at 1-800-SEC-0330.The Securities and Exchange Commission maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Securities and Exchange Commission. The address of that site is http://www.sec.gov. As of April 12, 2010, there were 37 record holders of our common stock. There are no outstanding shares of our common stock which can be sold pursuant to Rule 144. There are no outstanding options or warrants to purchase, or securities convertible into, shares of our common stock. We have not agreed to register for sale any shares of common stock held any of our shareholders. There have been no cash dividends declared on our common stock.Dividends are declared at the sole discretion of our Board of Directors. No Equity Compensation Plan. We do not have any securities authorized for issuance under any equity compensation plan.We also do not have an equity compensation plan and do not plan to implement such a plan. Recent Sales of Unregistered Securities. There have been no sales of unregistered securities within the last three (3) years which would be required to be disclosed pursuant to Item 701 of Regulation S-K, except for the following: In November 2006, we issued 2,000,000 shares of our common stock to Brittany Prager and 2,000,000 shares of our common stock to Gary Prager, who were our founders and our officers and directors at inception.These shares were issued in exchange for cash of $4,000, or $.001 per share. The shares were issued in a transaction which we believe satisfies the requirements of that certain exemption from the registration and prospectus delivery requirements of the Securities Act of 1933, as amended, which exemption is specified by the provisions of Section 4(2) of that act. We believe that our founders had such knowledge and experience in financial and business matters that they were capable of evaluating the merits and risks of the prospective investment. In addition, our founders had sufficient access to material information about us because they also served as our officers and directors. Use of Proceeds of Registered Securities. There were no sales or proceeds during the calendar year ended December 31, 2009, for the sale of registered securities, except for the following: We filed a Registration Statement on Form SB-2 to sell 4,000,000 shares of our common stock at a purchase price of $0.10 per share in a direct public offering. The Registration Statement on Form SB-2 became effective in March 2007. On June 30, 2007, we issued 315,500 shares of our common stock to unrelated investors for cash of $31,550 pursuant to our Registration Statement on Form SB-2. On July 23, 2007, we issued 200,000 shares of our common stock to unrelated investors for cash of $20,000 pursuant to our Registration Statement on Form SB-2. We have used those proceeds for working capital. 9 Penny Stock Regulation.Trading of our securities will be in the over-the-counter markets which are commonly referred to as the “pink sheets” or on the OTC Bulletin Board. As a result, an investor may find it more difficult to dispose of, or to obtain accurate quotations as to the price of the securities offered. Shares of our common stock will probably be subject to rules adopted the Securities and Exchange Commission that regulate broker-dealer practices in connection with transactions in “penny stocks”.Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in those securities is provided by the exchange or system).The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the Securities and Exchange Commission, which contains the following: · a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; · a description of the broker’s or dealer’s duties to the customer and of the rights and remedies available to the customer with respect to violation to such duties or other requirements of securities’ laws; · a brief, clear, narrative description of a dealer market, including "bid" and "ask” prices for penny stocks and the significance of the spread between the "bid" and "ask" price; · a toll-free telephone number for inquiries on disciplinary actions; · definitions of significant terms in the disclosure document or in the conduct oftrading in penny stocks; and · such other information and is in such form (including language, type, size and format), as the Securities and Exchange Commission shall require by rule or regulation. Prior to effecting any transaction in penny stock, the broker-dealer also must provide the customer the following: · the bid and offer quotations for the penny stock; · the compensation of the broker-dealer and its salesperson in the transaction; · the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and · monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitably statement.These disclosure requirements may have the effect of reducing the trading activity in the secondary market for a stock that becomes subject to the penny stock rules.Holders of shares of our common stock may have difficulty selling those shares because our common stock will probably be subject to the penny stock rules. Purchases of Equity Securities. None during the period covered by this report. 10 Item 6. Selected Financial Data. Not applicable. Item 7. Management’s Discussion and Analysis of Financial Condition or Plan of Operation. Critical Accounting Policy and Estimates. Our Management's Discussion and Analysis of Financial Condition and Results of Operations section discusses our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of our financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources. These accounting policies are described at relevant sections in this discussion and analysis and in the notes to the financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2009. The following discussion of our financial condition and results of operations should be read in conjunction with our audited financial statements for the year ended December 31, 2009. For the year ended December 31, 2009 compared to the year ended December 31, 2008. Results of Operations Revenues. We had no revenues for the year ended December 31, 2009, as compared no revenues for the year ended December 31, 2008.Our ability to generate revenues has been significantly hindered by our lack of capital. We hope to generate revenues as we implement our business plan. Operating Expenses. For the year ended December 31, 2009, our total operating expenses were $42,765, as compared to total operating expenses of $46,585 for the year ended December 31, 2008. For the year ended December 31, 2009, our total operating expenses consisted of professional fees of $39,217, which is attributed to the increased legal expenses and accounting expenses related to being a public company, and general and administrative expenses of $3,548. By comparison, for the year ended December 31, 2008, our total operating expenses consisted of professional fees of $42,016 and general and administrative expenses of $4,569. The decrease in professional fees from 2008 to 2009 was primarily attributed to reduced legal costs and 2009 included legal costs related to us becoming public company.We expect that we will continue to incur significant legal and accounting expenses related to being a public company. 11 Net Loss.For the year ended December 31, 2009, our net operating loss was $42,765 and our net loss was $45,207 after our interest expense of $2,442, as compared to the year ended December 31, 2008, in which our net operating loss was $48,345 and our net loss was $48,345 after our interest expense of $1,760.We expect to continue to incur net losses for the foreseeable future and until we generate significant revenues. Liquidity and Capital Resources. We had cash of $947 as of December 31, 2009, which equals our total current assets of $947 as of that date. We had cash of $9,407 as of December 31, 2008, which equals our total current assets of $9,407 as of that date. The decrease in the amount of our cash from 2008 to 2009 is due to in our inability to generate revenues and our inability to raise additional capital. We hope to obtain significant revenues from future sales of our services.We are also seeking to raise additional funds to meet our working capital needs principally through the sales of our securities. As of December 31, 2009, our total assets of $2,503 included our current assets of $947, and property and equipment of $1,556, net of $1,500 accumulated depreciation.By comparison, as of December 31, 2008, we had total assets of $11,574, including our current assets of $9,407, and property and equipment of $2,167, net of $889 accumulated depreciation. Our current liabilities were $112,945 as of December 31, 2009, which was represented by accounts payable of $77,945 and a loan from stock holders of $35,000, including $22,000 from Gary Prager, our officer, principal shareholder and one of our directors.On April 20, 2009, we entered into a note payable with a stockholder in the amount of $6,000.Per the terms of the note, this loan is due upon demand and accrues interest at the rate of 10% per annum.The loan funds are to be used for working capital purposes.On July 13, 2009, we entered into a note payable with a stockholder in the amount of $5,000.Per the terms of the note, this loan is due upon demand and accrues interest at the rate of 10% per annum.The loan funds are to be used for working capital purposes.On November 14, 2009, we entered into a note payable with a stockholder in the amount of $2,000.Per the terms of the note, this loan is due upon demand and accrues interest at the rate of 10% per annum. On March 8, 2010, we entered into a note payable with a stockholder in the amount of $4,000.Per the terms of the note, this loan is due upon demand and accrues interest at the rate of 10% per annum.The loan funds are to be used for working capital purposes. As of December 31, 2008, our current liabilities were $79,209, which was represented by accounts payable of $57,209 and the loan of $22,000 from Gary Prager.The note bears interest at 8% and was due upon demand, no later than December 28, 2007.The loan agreement was amended to extend the due date of the loan to January 28, 2011. Mr. Prager advanced those funds to us for working capital.We had no other liabilities and no long term commitments or contingencies as of December 31, 2009. In November 2006, we sold 2,000,000 shares of our common stock to Brittany Prager and 2,000,000 shares of our common stock to Gary Prager, who were our founders and were our officers and directors at inception. These shares were issued in exchange for cash of $4,000. We filed a Registration Statement on Form SB-2 to sell 4,000,000 shares of our common stock at a purchase price of $0.10 per share in a direct public offering. The Registration Statement on Form SB-2 became effective in March 2007. On June 30, 2007, we issued 315,500 shares of our common stock to unrelated investors for cash of $31,550 pursuant to our Registration Statement on Form SB-2. On July 23, 2007, we issued 200,000 shares of our common stock to unrelated investors for cash of $20,000 pursuant to our Registration Statement on Form SB-2. We have used all of those proceeds for working capital. During 2010, we expect that the legal and accounting costs of becoming a public company will continue to impact our liquidity and we may need to obtain funds to pay those expenses. Other than the anticipated increases in legal and accounting costs due to the reporting requirements of being a reporting company, we are not aware of any other known trends, events or uncertainties, which may affect our future liquidity. 12 Our Plan of Operation for the Next Twelve Months.During 2007, we raised $51,550 pursuant to our Registration Statement on Form SB-2. We have used all of those proceeds for working capital. We had hoped to use some of the proceeds to begin marketing and promoting our services as well as conducting market research but we have been unable to conduct marketing activities. To date, we have experienced significant difficulties in generating revenues and raising additional capital. We believe our inability to raise significant additional capital through debt or equity financings is due to various factors, including, but not limited to, a tightening in the equity and credit markets as well the general turmoil in the capital markets. We had hoped to market our services during the last twelve months. However, our ability to market our services has been negatively affected by our inability to raise significant capital and our inability to generate significant revenues. Our failure to market and promote our services will hinder our ability to increase the size of our operations and generate additional revenues. If we are not able to generate additional revenues that cover our estimated operating costs, our business may ultimately fail. During the next three to six months, our primary objective is to begin obtaining clients so that we generate revenues to support our operations. During the next six to twelve months, we hope to expand our operations and service several accounts. We will need to raise additional capital to fund all of our proposed business activities and fully implement our business plan. We have cash of $947 as of December 31, 2009. In the opinion of management, available funds will not satisfy our working capital requirements to operate at our current level of activity for the next twelve months. Our forecast for the period for which our financial resources will be adequate to support our operations involves risks and uncertainties and actual results could fail as a result of a number of factors. In order to implement our business plan in the manner we envision, we will need to raise additional capital in addition to the funds that we recently raised.We cannot guaranty that we will be able to raise additional funds. Moreover, in the event that we can raise additional funds, we cannot guaranty that additional funding will be available on favorable terms. In the event that we experience a shortfall in our capital, we hope that our officers, directors and principal shareholders will contribute funds to pay for our expenses to achieve our objectives over the next twelve months. As a result of our difficulties in generating revenues and raising additional capital, we also intend to explore acquiring smaller companies with complementary businesses. Accordingly, over the next six months, we intend to research potential opportunities for us to acquire smaller companies with complementary businesses to our business and other companies that may be interested in being acquired by us or entering into a joint venture agreement with us. As of the date of this report, we have identified a potential acquisition and we have conducted informal negotiations with that party. We cannot guaranty that we will acquire or enter into any formal agreement with that party, or that in the event that we acquire that entity, this acquisition will increase the value of our common stock. We hope to use our common stock as payment for any potential acquisitions. We are not currently conducting any research and development activities.We do not anticipate conducting such activities in the near future. In the event that we expand our customer base, then we may need to hire additional employees or independent contractors as well as purchase or lease additional equipment. Our management believes that we do not require the services of independent contractors to operate at our current level of activity.However, if our level of operations increases beyond the level that our current staff can provide, then we may need to supplement our staff in this manner. Because we have limited operations and assets, we may be considered a shell company as defined in Rule 12b-2 of the Securities Exchange Act of 1934. Accordingly, we have checked the box on the cover page of this report that specifies we are a shell company. Off-Balance Sheet Arrangements. We have no off-balance sheet arrangements. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. 13 Item 8. Financial Statements and Supplementary Data. The financial statements required by Item 8 are presented in the following order: TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm 15 Balance Sheets 17 Statements of Operations 18 Statements of Changes in Stockholders’ Deficit 19 Statements of Cash Flows 20 Notes to Financial Statements 21 14 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders BLS Media, Inc. We have audited the accompanying balance sheet of BLS Media, Inc. (a development stage company) as of December 31, 2009, and the related statements of operations, changes in stockholder’s equity (deficit) and cash flows for the year then ended and for the period from inception (October 31, 2006) through December 31, 2009.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit.The financial statements of BLS Media, Inc., as of December 31, 2008 were audited by other auditors,whose report dated March 19, 2009, on those statements included an explanatory paragraph that described the uncertainty of the Company's ability to continue as a going concern discussed in Note 2 to the financial statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of BLS Media, Inc. as of December 31, 2009, and the results of its operations and its cash flows for the year then ended and for the period from inception (October 31, 2006) through December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanyingfinancial statements have been prepared assuming that the Company will continue as a going concern. As more fully described in Note 2, the Company has incurred recurring operating losses and has an accumulated deficit.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments may result from the outcome of this uncertainty. Q Accountancy Corporation /s/ Q Accountancy Corporation Laguna Niguel, California April 9, 2010 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders BLS Media, Inc. Henderson, Nevada We have audited the accompanying balance sheets of BLS Media, Inc. (a development stage company) as of December 31, 2008 and 2007, and the related statements of operations, stockholders’ deficit, and cash flows for the years then ended and for the period from inception (October 31, 2006) through December 31, 2008. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of BLS Media, Inc. as of December 31, 2008 and 2007, and the results of its operations and its cash flows for the years then ended and for the period from inception (October 31, 2006) through December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As more fully described in Note 2, the Company has incurred recurring operating losses and has an accumulated deficit.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. Mendoza Berger & Company LLP Irvine, California March 19, 2009 16 BLS MEDIA, INC. (A Development Stage Company) BALANCE SHEETS DECEMBER 31, 2 ASSETS Current assets Cash $ $ Total current assets Property and equipment, net of $1,500 and $889 accumulated depreciation, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Loans from stockholders Total current liabilities Stockholders’ deficit Common stock, $.001 par value; 100,000,000 shares authorized, 4,515,500 shares issued and outstanding 4,516 4,516 Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See Notes to Financial Statements. 17 BLS MEDIA, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS For the Year ended December 31, For the Year Ended December 31, For the Period from Inception (October 31, 2006) through December 31, Net revenue $
